Citation Nr: 1435825	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  06-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1956 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Tiger Team special processing unit at the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.  Jurisdiction over this claim is with the RO in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In August 2011, the Veteran presented testimony at a Travel Board hearing before a Veterans Law Judge who has since retired.  A copy of the hearing transcript is associated with the claims file.

VA regulations provide that the Veterans Law Judge who conducts a hearing in a claim must participate in making the final determination of the claim.  38 C.F.R. § 20.707.  The Veteran was sent a letter in July 2014 informing him that the Veterans Law Judge who conducted the August 2011 Travel Board hearing was no longer employed by the Board.  This same letter offered the Veteran the opportunity to again present testimony before a member of the Board.  Thereafter, in July 2014, the Veteran indicated his request to appear at a hearing before a Veterans Law Judge of the Board at his local regional office (Travel Board hearing).  Consequently, the Board finds that it has no alternative but to remand this matter so that the Veteran may be afforded the requested hearing.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2013); 38 U.S.C.A. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing.  Notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



